DETAILED ACTION
This office action is in response to communications filed on November 24, 2020 in which claims 1-20 are considered below.

Examiner’s Amendment
3.             An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Isaac T. Slutsky (Reg. No. 64,620) on May 4, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
collecting vehicle bus data from an electronic control unit; 
receiving user input to initiate creation of a vehicle health report for describing a vehicle diagnostic event, wherein the vehicle bus data is collected within a time period within predefined proximity to the user input; 
recording a user message descriptive of a context of the diagnostic event; and 
sending, by a telematics controller to a server, the vehicle health report including the user message and a subset of the vehicle bus data including a time of the user input.

4. 	(Currently Amended) The method of claim 1, wherein the predefined proximity includes


7. 	(Currently Amended) A method for sending a vehicle health report, comprising:
monitoring an operation of a vehicle by an electronic control unit (ECU); 

collecting vehicle data from the ECU by a vehicle processor; 
storing the vehicle data in a storage; 
requesting a user to record a user message via a human machine interface (HMI); 
recording the user message by an input device; 
loading the vehicle data from the storage for a time period adjacent to initiating the reporting process responsive to completion of recording of the user message; and 
sending the vehicle health report, including both the vehicle data and the user message, to a server by a communication device. 

9.	(Canceled) 

15. 	(Currently Amended) A vehicle comprising: 
a plurality of ECUs, in communication over a vehicle bus, configured to monitor operation of the vehicle; and 
a processor in communication with the vehicle bus, programmed to send, to a server, a vehicle health report including a voice message recorded from a vehicle occupant descriptive of a context of a vehicle diagnostic event and a subset of vehicle bus data including a time of an issue input, wherein the voice message and the vehicle bus data are compiled within a time period within predefined proximity to the issue input to generate the vehicle health report.

16. 	(Canceled)


19. 	(Original) The vehicle of claim 15, further comprising an infotainment system connected to the vehicle bus, configured to communicate between the processor and occupants of the vehicle. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663